J-S51013-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 P.R.D.                                   :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                   Appellant              :
                                          :
                                          :
              v.                          :
                                          :
                                          :
 K.H.                                     :   No. 869 MDA 2020

               Appeal from the Order Entered May 21, 2020
    In the Court of Common Pleas of York County Domestic Relations at
               No(s): 00440SA2015, PACSES# 899115170


BEFORE: MURRAY, J., McLAUGHLIN, J., and McCAFFERY, J.

MEMORANDUM BY MURRAY, J.:                       FILED DECEMBER 11, 2020

     P.R.D. (Father), who has been pro se throughout this action, appeals

from the order detailing his child support responsibility as it pertained to

unreimbursed medical expenses. We affirm.

     In stating its decision on the record, the trial court explained:

     The [c]ourt does not have evidence that the treatment that the
     child received was not medically necessary or was otherwise
     cosmetic in nature.

            We do not believe that is [Father’s] argument, in any event.
     He is arguing that he did not have a say in what these expenses
     were, and he did not have any problems with the child when the
     child was in his care. He is upset about the custodial arrangement,
     but this [c]ourt is bound by the custodial arrangement that is in
     place, and it does afford [Appellee] the right to make these
     decisions and seek appropriate care for her son.


N.T., 5/21/20, at 2-3.
J-S51013-20



      Father filed a notice of appeal on June 19, 2020, along with a narrative

“concise statement of matters.” The trial court issued a Rule 1925(a) opinion

on July 16, 2020. The trial court expressed its “belie[f that] the appeal should

be quashed for failure to identify an error by the [c]ourt pursuant to 1925(b),

or in the alternative, the Superior Court could find that the issues have been

waived.” Trial Court Opinion, 7/16/20, at 3-4. Nonetheless, the trial court

provided a comprehensive and thoughtful analysis in support of its May 21,

2020 order, and addressed what it perceived to be Father’s appellate issues.

See id. at 1-12.

      On July 21, 2020, Appellee filed with this Court a motion to dismiss

Father’s appeal, followed by a motion to dismiss and quash on July 23, 2020.

Appellee asserted:

      No averment nor argument has been raised on appeal to suggest
      that these medical expenses were not incurred.                Rather,
      Appellant’s sole claim on Appeal is that he is unhappy with the
      underlying custody arrangement. Appellant makes no request for
      relief that could be granted by this Honorable Court, but instead
      uses this Appeal as a platform to vent his frustration with the court
      system, judges and counsel involved in the custody proceeding.

Motion to Dismiss and Quash Appeal, 7/23/20, at 1. By order entered August

4, 2020, we denied both motions without prejudice.

      We recognize that Father’s brief is wholly deficient and in no way reflects

the content prescribed by our Rules of Appellate Procedure.           The brief,

independent of attachments, consists of 3 unnumbered pages, in which Father

provides his historical account of, inter alia, being denied a fair trial and


                                      -2-
J-S51013-20


repeatedly encountering judicial bias. Father concedes he “has no court cases

to reference,” and makes no legal argument.            See Father’s Brief at 3

(unnumbered).

      The law is well settled:

      [A]ppellate briefs and reproduced records must materially
      conform to the requirements of the Pennsylvania Rules of
      Appellate Procedure. Pa.R.A.P. 2101. This Court may quash or
      dismiss an appeal if the appellant fails to conform to the
      requirements set forth in the Pennsylvania Rules of Appellate
      Procedure. Although this Court is willing to liberally construe
      materials filed by a pro se litigant, pro se status confers no special
      benefit upon the appellant. To the contrary, any person choosing
      to represent himself in a legal proceeding must, to a reasonable
      extent, assume that his lack of expertise and legal training will be
      his undoing.

Wilkins v. Marsico, 903 A.2d 1281, 1284-85 (Pa. Super. 2006) (citations

omitted). In particular,

      [t]he argument portion of an appellate brief must include a
      pertinent discussion of the particular point raised along with
      discussion and citation of pertinent authorities. This Court will not
      consider the merits of an argument which fails to cite relevant
      case or statutory authority.

In re Estate of Whitley, 50 A.3d 203, 209 (Pa. Super. 2012).

      Consistent with both the record and prevailing law, we agree with the

trial court and Appellee that this appeal could be dismissed or quashed.

However, given the trial court’s forbearance, we affirm its order, and adopt its

opinion.   The Honorable Andrea Marceca Strong, sitting as the trial court,

explained:

            The evidence presented by the Appellee/Mother at the
      hearing was uncontroverted. Appellant/Father failed to contest

                                      -3-
J-S51013-20


      the validity of the medical bills presented as evidence, nor did he
      contest the calculation of medical enforcement. Appellant/Father
      argued that he should not be required to pay the child’s medical
      expenses as he did not agree with the child receiving the indicated
      treatments.     He further argued against the parties’ current
      custody agreement entered as an order of court on June 27, 2019.

Trial Court Opinion, 7/16/20, at 2.

      The court detailed the terms of the parties’ custody, as well as their

respective child support obligations, and emphasized that it “repeatedly

informed Appellant/Father that we were unable to address custody matters

during a support hearing and that the only matter before the court was

medical reimbursement.” Id. at 6. The court additionally addressed Father’s

claims of judicial bias, stating:

             The record will reflect that the [c]ourt was merely noting
      that argument was not a basis for excusing the obligation of
      Appellant/Father. At no time did the [c]ourt laugh at or mock the
      Appellant/Father, nor was the [c]ourt sarcastic or degrading
      toward Father or men in general. To the contrary, the [c]ourt, at
      all times, engaged in a respectful exchange with the parties in an
      effort to keep them focused on the issue pending before the
      [c]ourt. While acknowledging the concerns expressed by Father,
      we patiently attempted to redirect Father to the focus of the
      proceedings. The decision was based solely on the evidence
      before the [c]ourt, which supported reimbursement to the parent
      that incurred the expenses, without regard to gender.
Id. at 8-9.

      In sum, and for the above reasons, Father’s appeal lacks merit.

Accordingly, we affirm the trial court and incorporate its thorough and well-

reasoned opinion in this decision.

      Order affirmed.


                                      -4-
J-S51013-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/11/2020




                          -5-
'st.     -
       ..l
                                                                                                                                               Circulated 12/11/2020 02:07 PM




                    IN .THE COtnlT-OF·.COMMON PL:tJ\S ·oy YORK C�OIJNU\P.ENNSYLVANIA
                    I{'
                     .· ..                             :  ·ft�   .. ...., f/k/�   ...        N.'.f!... 00�40 S� ?OlS.                                                    _
                    JC
                          ,        \


              t:

                                                           lY                                 P�C,SEB.:                                             899115170
                                          :Plaintiff�,                             :-
                                                                                   ..
                                          ·V'.'
                                                                                  ·•.
                                                                                   ••·        ·ACTION·IN SUPPORT
                    P..
                              ..   ·- '             �D-            '    ,
                                                                       ..          .
                                                                                  ·,
                                                                                  ..
                                          D·eren·d:��                              •

                                                 "OPINioN··PtiRSUANT TO
                                   rENNSYpVANIA. RULE OF AP.l.>ltLLATE PRO:C_EDURE 1925(a)_
                                          ,A.Np' xow, this J/othday.:··of July; ·20:2Q, the Cqurt has .been notified·

                                                                                                                                        ·I)

                    "Appellant/F�er,.). Respondent · .is K

                    i),                           Jpeteinafter ''Ap.pell�e!Mother�>) •.Pursuant to 'P�n.µs1ivanla Rul.¢ .of

                   :· Appellate.. Procedure 1'92S(a),
                                                  .· . the Court does 'hereby .. file tn,i$ Opinion ill

                    .suppore .of its· Order of May 21., ·2020 and directs the.Court to·the decisions.as

                    stated. on the.record as the p.la�e-wher�.th�reaso�:are found:                                                                              .   e,




                                                                                           :c1
                                                                                           ·..::   ·?
                                                                                                   �- ·•-•j  C.1'
                                                                                                      ·i't�; .:)·                     I· -:�� e. ,�. . �
                                                                                                                                                    c.; •
                                                                                                       ••          •••    •   r   •      ..   t.U   ��l..{a,
                                                                                                            ·!�'
                                                                                  ·} .H,.� •.�;;-);:                     �-� ·::        :     ?-£:',:-i;k),;}
                                                                                                                                      r" •.




             ··-· -·-·-·-------·--,---------------------
                                                                 .,...,..._'1•
                                                                ,.


...                                                                        .>




               Appelta.ntf.F�ther -filed Notice .of Appeal, a Concise Statem�nt pf
        M;att�rs .C'Statement"), and request       for   transcript on June 19� -.2020•.1 In.

        response to ·Appefla:ntlFatl)er's Statement, the Court considered the credible
        evidence presented at the hearing held on May 2,1?.:.202-0.; The.sole IssueBefere

        the. Court.at the. de   nova. hearing was medical rei111b��ement and the Court
                                             '.                                  .·


       · found the· requestproper,

               The. �vidence .presented by the Appelieellvl.otbe.r at the hearing was

        uhcontroverted. Appellant/Father fail¢c:l contest the: validity of the . medical

      . bills presented as ,eyh:ie1tce· .nor did h� contest the ··calculaiion of 111�dic�I

        enforcement, Appeiian#Fath.er argued that he should not be· requited             ta. p.at
      .· the -�hihrs· . rn.�dic� expenses. as he did not agree with .. the child -r¢c.eiy.in� the

        indicated treatments. He. further argued against the partie.�' current c,ustody

      . {rgreerrien( entered as an order of-court on.June 27.s 2Ql9-;




        I
            App�lfant/F.ath�ri;nithHJy filed his ,Notice of Appeal on June l�, 2020 .()!} th�
          ·cust6df docket in Ille. Office of the York County Prothonotary ·and.th.en. fl,l�d
       · another ·No.ti� of.Appeal .on June 1:9, '2'020. on the.suppcrt, docket in the
      · · Domestic. Relations Section.
                                                                                        "   '\.,.                          ·· .. ·.·-·-··.




                                   The Statement nl�d by Ap.pellant/F.ather fa:fis.'to cogently artic:ula�� any

                            error �by the 'Court, The Superior Courthas pre\iio1:IS!Y heldJh:at "a Concise

                            Statement which is· too vague to allow the. court. to::Jdentify the issues -ra:ise9
                            on· -app�� is. the function�l equivalent, to .no. Concise Statement al all."

                            ·c()mmo,jw.-eq?fh   vi Dti!w.lz'l?r�, 778: .A.2d 683�. 686-8:1 ('.R.a. Super, 2001.)_. "APy'
                           . issues .not T�1se_4 in. .a 1925(b). statement will be, .deemed walved:"

                            Commonwealth:», Lord, 7 i:9 J\.24 30£t 3..09 (Pa. l"9.98); see .also Pa.R:.A:P.

                            1925.(b)(4)(vfi).;, :-CritninQ.nwea,lth'v.. :Schofield, 8�8 A.2d 1.·'tt 714 (Pa.. 2005.)

                            (stating th�t ·ih:e ",:faJIµr¢ to comply with the .mlnlmal requirements of l925(b)

                            wlll resnlr . ln =automatic· waiver of the issues raised:'.'}

                                   It. .�ppears that the issues 'r.�ised In Apptllant/F�thei:':$'" Statement pertain.

                            ta },is· disp Ieasure with President JudgeAdems: s jiri9r decisions irrthe �u;stody ·

                            action reaching back to·.2.017,..µis current: dis·sati.sf�.tion 'with !}ie, stipulated
                                                             I   •                  •
                                                                                                               '
                                                                                                                    .




                            order for custody entered Jtµ1e'27� 20l9, and the. undersignedjudge's inability

                            to address bi� -�ofuplafuts: in the custody        action .on de 1.1ovo review of the
                            supportactlon,
                              . .  :
                                           Therefore, ·we heiieve.the appeal
                                                                       . .
                                                                             should be quashed
                                                                                       .  .    :fpt failure

                           • 'toidentify an 'error by the-Court pursuant-to: l.925(b) or, .in the alternative, tl}e

                                                                         3




...........-   - -   ·   - ----- .'-,---------------·-·--------------·--:---:--�----
                                                              ..   \




  Superior· Co�tt could find thatthe:is;ues have been waived, 2
                       =·FACTSAND PlmCEDJ]RAL}iI$.TQRY

            An Order. was- eiitet�d on June 19,, 2Q.l9 :dir¢cting .,A:ppellee/Mother to
  pay .sµpport. to. Appellant/Fatherfor the party's minor 'son, N.:n;+ The Order
  was· entered Jn cQn·�_ideratjo.n .o(the split, custody arrangement 'of the par,:fe�t

  :where.App;ell�t/Father has. c�stoay �f.N.D. for which Appellee/Mother owes

  support was offsef -�y. Appellant/.Fathe.fs 6bligi1tiori to .Appellee/Mother for
  M.D,. The other conditic>n.�. provision on ,pag� ?i. of the 0.tdet �peciµ,cQJIY,

... indicates that \�·psycJiologiq�l e'X';peqs�s     are- iQ be 'includ� in medical split,"

  2
      S.S. V. T. J., ·z12:··A.3'd. ld26: (Pa.Super, 2019.), ptqv.}d�:
       A.   concise .statemeni of 'ettors ¢o�p1ain�d cff:oµ .. appeal must 'be
       specific enough for the trial court to identify and aa.dre�s the. .issues
       . the -appellant ·wishes to. raise ·on ·appeal.'' Co1.1:1.mqnwea/ih. v. .Re�ves,
         9.07 . A.2d i, ·i (Pa. Super. 200.6) (qµoting Lineberger y. PJY.efh, '.894
         A-2i,f 141, i48-. (Pa. Super. 2006)). Penn�ylv.apia. Rule cf'Appellate
         Procedure 1925 .provides thar a Rtily. .19?5(q) statement ·".shall
         condsely identify .eaoh ·ruliQg· (>�. :etre>.t.. that. the :app.e1lant .intends to
        .challenge with -�ufficjent detail to iqeptify .allpertinerrt issues for the
       judge/'· Pa·�.A�J>,: 19�5(b)(4)(.ii). "Issues not 'Included in the
       :state�_�tit �d/or     hot rais.e,d in aeecrdance. with. the. provisions-of-this
        paragraph (b)(4) are· waiv.e..·,




      The custodial parent was entitled to a proportionate .-shtp-e of unreimbursed
      medical exj?.ens·e.s ·tiiat exceed '$is.o   per   year_. The, Order .directed 46%
      ·tber�after :paid by· Appe:llarit/.Fath�t .ati'd s4�·to )\ppelltelMotner. The OrdeF
      was nofa,ppeaied--andboth partieswererepresented by counsel.
            the. p.a:die� entered 'inro a .stipulation for custedy ��foh was
      incorporated intoan order of court'on J.1,1ne 27, 4.019-..:The ieustody·stipulation1

      inier alia, granted power to. in�e- .tn'ajqr, decisions: tega.tdin$ -mental 'health
      treatments, for M.,P. to Appellee/Mother and power to- make 'major decisions

      regarding mental health treatments for his· sibling, N.I)., to Father;'

            On   January   .27, 2020 and     iv.fwch    16_� 20"20 Appellee/Mother flied

      requests for-- medical enforcemep;t for all.medical expenses . incurred onbehalf
      ofM.p;. in2.0.19., 'including mental health treatment. ,A.·c,o.pference. was held on·
      March ·2·0� tQ;lO,·and an Order was en.rereci by 'the · Domestic Relations Section.

      of York ·County 4ir�cting_ Appellanti'Father to--re�hu:rs�, A:ppeilee/Mother for
      p.is share' _pf the medical costs. App.e.llant/Fathet. timely filed a request     for


      3
       A.lthoµgh $pp�llant!Fath.�r has filed. two prior appeals in ·the custody.marten;
      each W$.S 4u�heci, andneitherwas challenging the-custody. OrderenteredJune
      27,,20'.19.�




                                                                          ....   ·.-•... ·-·-----�-
·4earing denovo on April. 8,;-,20.2.0., Indicating, in part, that h:� did not believe.

· he: should. 'be. responsible 'for M.D.. 's 'expenses for which he "hadno say in: n

              A. hearing   was   scheduled �efor� this Court. on Mat �J,.. 2020. Ort .that ·

cl.ate,.·both .parties appeared by Alternative Coi1:1Jnuritc.ation·-rechnolqgy (ACT)

an:·¢   ·ij    'n.e:�lng was' held on the record," At tb.e time of the hearing,
Appelfant!Fatlret 'indicated that he                                                         :DI$CUSSION

                            0n, appeal A.pp.elI-anr/Father   raises. clams of bias by two. York County
                 'Common PJe.$ judges; th�. Mrm·.tn�t the. ousto.dy order has ·allege4}y caused
                 ttj .his   three. children, .and.his gisagt�.et.l;lef\t; wjfu the .merttaJ_ health treatment

                 p>tpvid�d._to··i,1:,n. An .appellant waivesa claim of:e;tror o:q appeal wher¢ .the

                  appellanr provides only a b�d; assertion. of'error unsupported b.y-:oitatiqn to
                . 1:egal.-aµth·6rity. Pa.   R.A.:P. J925.(b){4)(ii)5;·
                                                             ' .    �·
                                                                     .
                                                                       Collins:v,   Cooper, ·2000 PA Super

                 .22,. 74.6 A:�·(iij; 619 (Fa. Super: ;2.:0QOJ.

                            In this    case, A.pp.ellant/Fath:et filed a Concise, Statement of Matters
                  .Wpicn provides o)lly·a numbered list-6f'"err.ors:n related to the custody action,
                  He,. fails to stat� ,a:iji cp!P}iiab.le error .by tbe:.C.o� .as..fr relates to ·tpe. .matter

                  which was :actu·i��y before, 'the. Court on May 2l, 2020.: Appellant/Father
                 .provided ho evidence .��t the medical bills- ...presented were. ·inv.a!id or .ip�rely·.
                               ,



                  cosmetic .irrnature.. We submit. that.-A:pp�ll�J.)t/Fath�( has waived any viable

                  �laims: based upon..his        faihll.e ·to' address refevanr �su� at the time of the

                  hearing, Furthermore, tqis Court requests that the Superier .court                quash th.e

                                 i:.92$.(�)(4)(ii): .. The Statement shall concisely identify each: .
                  ,5 .. p�,' R.A;.P.
                  ruling 01� error ¢at:t4e appellantintends.to challenge.with ·suffideiit ·ci�taH to
                  identify-all pertinent issues for thejudge.




________   ,,
                                                                              .   -�--   .                       _
                                                                                             ·-·-·'----------....--
              --




.irrsjant appeal   J,as�:& upon Appellant/Father'·S- failure to �otnply Pa . R.!A1P.
1"925�;)(4) forfailing tb, file -a concise statetnent,which."i4e;Qtifie.s: any error of

lawby the Conrt, In the      even�·that the Superior Court does..norquash or ..find


Appellant/F.ather's Statement of Matters Complained .Qf.:"
       Appellant/Father;s flrstissue alleges gender in�ru:-itivlfy and male bias
by th� C:pµrt. The Court acla1dwledg¢s stating: that              Appe.IlanttF,at.her;-s
statementm tiµ; request for: de novo about b:eing "a strong' .male role model to
a, teenage boy· 'Vas 'taken · away by ·the     court" was: lgel�vant to the is�u�s
befoteft.

       The-record will- reflect that the c�uri was merely noting: that.argument

was not a ��is for excusing the· obligation of:App.ellaptlFather. At 'no time
.did the. Catut la�gh- .at   or   mock the ,Apptllarit!F.aiher=,, nor was. the Court

'sarcastic 'or d�gt.adihg 'toward Father er men in .general. Tp the contrary, the

Court, at �11-. times, vn&�g'�d. in a respectful exchange with, the parties in -an

effort to keep. .them focused on the_ Issue pending before the :Court� While

acknowledging the-· concerns expressed· by Father; we :patiently :�:tt�mpted 'to-
.r�djreqt Father to the- focus -of the proceedings..·Th� decision was based ·SJ>!ely




                                                    _____          ..,        ....:....;_   ;.._�_,,.
,·




     ._oh the ¢v:i.\:;l'ef,lc� before the. Court, which supported reimbursement to the

     .parent that incurred-the ��pen.se, without regard to gender .

            ..App.ellant/:Fath,�fs second issue :dh appeal isthat he believes that the
      undersigned-was. unprepared for the_ de novo :heiu-i'ng for medical enforcement ..
      because we did not review three years: of orders- :an4··motJ�ns fsom thecustody

      action." the·.:ortly matter :'.befor�. ·this: .Court, on May 21,. 2020 was. ·n'ledipc,11

      enforcement for treatments received hy--,.:fytD.� from Jan'l;lary'3�· 20J9· through
      December      ai,   2019, therefore, the only relevant records, tothe :Proeeeding.

      were the· support orders In -effect.at the·· 'time.the .expenses were iricurf.e,.ci, 'the

      two, filings, for -medical' -enforcement, and the related. evidence -of incurred

      medical expenses.. At the tittle of the he.�g,.            A.�peI:1.ant/F�ther did    no�

      ·chall,enge'-th.e: �uth�n.ti�ity -or validity .of the -111ed1caketpen,ses� hut argued that
      _be,.did·,n_o± want.to beresponsible. for .tb�· Child�� expensesbecause-he -,dic;i_,rio�

      .state. his     consent,    to- th.e· therapy        treatments     and    medications ...

      App¢1-latitfFa:thet,.s efforts to .rehash custody. issues resulted. ·ht his fa.ih.ir� to:

        6.'The parties.have.been quite litig�Q�s 'in therelated custody .case, wit4 several
     . orde�s entered by�stipulatio.n or after                    •
                    '




present relevant evidence to support that.' the medieal :rejtpJmrsement for.

M.1):is·-menta:I health treatmentwas improper or that any of the treatments or
medical oilt_s were· cosmetic. or.-otf.terWis� unnec¢�sary.1-.         ·:·



        Uponreview of the stipulated orderfdr custody enteredin the matter

docketed to 2.Q f-5-FC-0()0166.,03:, the parties agreed                      that the .power to make
major .decisions regarding M.b.� would lie with-Appeltee/Mothet·ru:rd:powerto-

make :m�Jor decisions regarding ..NJ)� to would lie. with Father/ The

remainder' of the statement.addresses issuee -oteusfody Wlµeh �f.e: .no:t. :P,r6.jY�f.ly-

raisedin a $�j.1port' hearing,.

        . AppellantlFather�s tli.i�4 fs�u� .on appeal 'asserts that this--, Court directed

him to P,ay '-"'all medical expenses for his .son, ,,. This. is .not. the. correct.


1. Pa; R:,aG.P. . .19.1.0::16--(>(c)   inaica'.te.s. tp.at;psy�.t,.Qlq.gic� . .services arenot,
  in�h.idec[wi:less·�pe_c;ifi�ly"direct�d.in. the· orderof.ceurt. �e--Qr-der for
  support entered ..on June. 19, 2Ql9·:s_p.eci:q.cally _ptoy:ioes:en page· 3-:that
  '�psych.g1-eal J?X��$.¢� �te to. b.e·:indlud:¢.Q m.medical split."
  8 ·we note that.the
                         stipulation. wasentered 'by the parties theday prior to the·
  scheduled cll$lQQy.':trfol d<1:t�:•. Both.parties ha.d: the· benefit .cf-eounsel in
  eritetitjg :th:e agreement. Appellant/Father was-represented by Kristopher
  Smull, Es.q\iir:'� and AppeJlee/Mo:therwas .represented }?y;D;a0d-'$ch�b�ch¢r , .
·.Es.quh·.e. 'Theprier-stipulated.erder from April 24, 20,l8., gave ·Mqth�t'ttie
. pr,hbary responsibility for making. any counseling and tperapeti,ti:9-.d�ci�19ns
�Nb..                                           ..                                -

                                                       l()



                                                     ....,..-------�--�-�___:,----"'------'-----�
                                                                                                �-

      ..,.




                      Appel1-e.e/lv.fp¢er. is r�q�i��d to pa� the first .$250: each ··year for: .lv.LD.� · 'before

                      allocating the-tmrehnhqts¢4 expenses to the p�r'.ti�s. :th�n,.A_ppellant/Father ls·

                      'required -tQ:_pay his: proportionate· s.h�re ofthe medical �xpen.ses                    calculated at
                     · 42% for expenses incurred prior to June 9, 2019 -w.h�rf b.pL became

                      emancipated, arid ·at 46%      for expenses 'incurred thereafter, ·The· remainder of
                     . the statement addresses i$St.1es · of custedy whi.c.p_ are. not 'properly raised in a
                      · su:pppft .hearing,

                              AgpellahtiFather's fourth statement on appear takes t�sti¢ with the

                      · undersigned · 'stating that he- ls "upset with the. custodial arrangement."                     The
                      Court acknowledges
                                     ..
                                         :that was its interpretation of.t\ppe.U�n.t!Fi�.ther's
                                                                        �                       feelings,
                                                                                                       .


                      bu�. thestatement hadno 'bearing' on theultimate outcome-of t.h¢ case, Th�·
                      tdal .Qo\irt. ,&gree·S. with App.e.Uant/Father's. statement that "the custody
                      m;nm,g�niei)t: is essentially irrelevant,..

                             :iinall)\ . the, Court .suggests that. the. "Addiiion�l Background" portion. of

                      AppeHant!Fath�t,·�:,s:t:atern.ent should be. $tri.c�en. for failure tocomply with the
                      "concise statement" 'requirements       or 192:5 (b).   9·




                      9
                       $ee Footnote 2·,,s�pra.

                                                                    l'l



                                                                              ..   -- .. -- .   ----,.-.---,
                                                                                                 .              ,.___          . --
                                                                                                                                 · ·

............   ,----·--·-·-----------------------------------
,..�




                      ·We·: 'respectfully request that that appeal be quashed ,.for f�il�r� to·
            .attiorilafe. J111 error by the Court' .·and waiver of claims at- ·the· underlying

            h��fin&; In: the event-that the $.�p�riqr Court i�: unwilling to quash the appeal
            or find waiver, we: respectfully .request that Order        · t,f ·May. ii:,. 2020   be

            affirmed· f0.t ·the reasons stated therein.and.as. supplemented. by. the above,
                      A CQ.PY· of this, Opinion shall be served on. the patties ·itr accordance.

             .. . .. the'. Iaw.
            with             ..




                                                           12



_;...;;._    -'-                                      ....,.,...
                   ;....;.___,.----,--:..,,-------:----   ·.       .